Citation Nr: 1822765	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for a back disability, claimed as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for bilateral hip disabilities, claimed as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcripts has been associated with the electronic claims file.

The issues of entitlement to increased ratings for service-connected bilateral knee disabilities were raised by the Veteran during the January 2018 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate actions.  38 C.F.R. § 19.9(b) (2017). 

The appeals are REMANDED to the AOJ. 





REMAND
Acquired Psychiatric Disabilities

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's claims service connection for PTSD, in accordance with Clemons, the Board now recharacterizes the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Veteran's entrance examination is silent for any psychiatric disabilities.  In April 2006, the Veteran self-presented with suicidal ideations associated with a desire to leave the Army.  The Veteran stated she was unhappy with the military because as an older trainee she had difficulty meeting fitness and weight standards.  She reported depression associated with being in the Army and stated a desire to leave the military.

On examination, the Veteran admitted suicidal ideation and described her mood as angry.  She also reported that in 2003 she overdosed on pills due to her divorce and was taken to the local hospital and treated with no behavioral health follow-up.  The Veteran was diagnosed with an adjustment disorder with mixed disturbance of mood and conduct.  The military examiner recommended separation from the military.

An additional April 2006 military memorandum indicated that the Veteran had missed 36 classroom hours of instruction between April 3 and April 19, 2006 and would not be reentered into training.  The Veteran was subsequently discharged in May 2006 and declined a separation medical examination.

In October 2012, the Veteran filed for service connection for PTSD based on a personal assault.  In February 2013, the Veteran underwent a VA examination to determine the etiology of any PTSD.  The VA examiner diagnosed the Veteran with PTSD, due to an event that did not occur in service and major depressive disorder, recurrent.  The VA examiner was unable to verify the Veteran's reported stressor in reference to the PTSD.

In March 2013, the February 2013 VA examiner issued an addendum opinion on the etiology of the Veteran's major depressive disorder.  The VA examiner indicated that there was no evidence that military service aggravated the Veteran's depressive symptoms or the course of the major depressive disorder.  However, the rationale provided for the March 2013 addendum is unclear.  Specifically, the VA examiner found that the Veteran's depressive symptoms have not been connected for quite a while.  It is unclear whether the VA examiner meant the symptoms are not constant or was referring to a connection to service.

In January 2014, the RO obtained a second addendum opinion from the February 2013 VA examiner on the etiology of the Veteran's PTSD.  The VA examiner opined that the Veteran's April 2006 in-service psychiatric hospitalization was not a marker that would substantiate the reported in-service stressor.  The VA examiner again indicated that the Veteran's reported in-service stressor could not be verified.

Service connection may be granted if it is shown that a veteran suffers from a disability resulting from personal injury during active military service or for aggravation of a preexisting injury during active military service.  38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111, 1132 (2012).

Because the Veteran's entrance examination noted no psychiatric disabilities, addendum opinions are necessary to determine whether her PTSD and major depressive disorder, clearly and unmistakably pre-existed military service and if so, were they aggravated by that service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hips and Back

In October 2012, the Veteran filed for service connection for a back condition and bilateral hip conditions, claimed as secondary to service-connected bilateral knee disabilities.  

In February 2013, the Veteran underwent a VA examination for both conditions.  The Veteran was diagnosed with lumbar strain without radiculopathy and bilateral iliopasoas strain of the hips.  The VA examiner opined that both disabilities were less likely than not related to the service-connected knee disabilities.  The VA examiner also noted the Veteran had a slow, steady gait, with no limp.  However, during her January 2018 testimony before the Board, the Veteran reported walking with a limp.  The Veteran is competent to report a limp because this requires only personal knowledge, not medical expertise, as it comes to her through the senses. See Layno v. Brown, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the Veteran's reported limp and failure of the current opinions of record to address it, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records since March 2017 with the electronic claims file.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of any current mental health disability.  If feasible, the examination should be scheduled with a female healthcare provider.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Did the Veteran's diagnosed psychiatric disability, to include PTSD and major depressive disorder, clearly and unmistakably (obviously or manifestly) exist prior to her period of active duty service from November 2005 to May 2006?

(b)  If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated during her service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

(c) If the answer to both of the above is no, is it as likely as not that the currently diagnosed psychiatric disability, to include PTSD and major depressive disorder is it as likely as not that this disability was incurred during active military service, to include as due to the Veteran's reported in-service personal assault?

The examiner must discuss the Veteran's in-service inpatient psychiatric treatment and subsequent discharge.  A rationale should be given for all opinions and conclusions rendered.

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current back and hip disabilities.  If feasible, the examination should be scheduled with a female healthcare provider.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.

The examiner is asked to provide the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that any current back or bilateral hip disabilities were incurred during the Veteran's active military service?

b) Is it at least as likely as not (50 percent probability or greater) that any current back or bilateral hip disabilities are caused by the Veteran's service-connected bilateral knee disabilities?  The examiner should specifically comment on the Veteran's report that her gait is altered by the service-connected knee disabilities.

c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any back or bilateral hip disabilities are aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's bilateral knee disabilities?

If the VA examiner opines that any back disability is aggravated by the bilateral knee disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A rationale should be given for all opinions and conclusions rendered.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






